PER CURIAM.
It appearing upon consideration of the record, briefs, and argument of counsel in the above cause that there was substantial evidence upgn which to submit to the jury the issue as to the total and permanent disability of the appellee during the life of his war risk insurance policy, and it further appearing that, while there was error in placing upon the appellant the burden of establishing that the petitioner was disabled when the policy was issued, such error was not prejudicial in view of the absence of substantial evidence to support the fact of such disability, it is ordered that the judgment below be, and it is hereby, affirmed.
Judgment of District Court affirmed.